Citation Nr: 0828205	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for right lower 
extremity peripheral neuropathy, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for left lower 
extremity peripheral neuropathy, currently evaluated as 20 
percent disabling. 

3.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in March 2006, 
and a substantive appeal was received in March 2006. 

A VA Form 9 was received in March 2006 indicating that the 
veteran requested a hearing before the Board at the RO.  Per 
the veteran's request, a hearing was scheduled for May 2008.  
However, by letter received in May 2008, the veteran made a 
request to reschedule the May 2008 hearing.  A hearing before 
the Board at the RO was rescheduled for June 2008, but the 
veteran failed to appear.    


FINDINGS OF FACT

1.  The veteran's service-connected right lower extremity 
peripheral neuropathy is manifested by symptomatology which 
more nearly approximates severe incomplete paralysis of 
external popliteal nerve.  

2.  The veteran's service-connected left lower extremity 
peripheral neuropathy is manifested by symptomatology which 
more nearly approximates severe incomplete paralysis of 
external popliteal nerve. 

3.  Prostatitis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
prostatitis otherwise related to such service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent (but no higher) for the veteran's service-
connected right lower extremity peripheral neuropathy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.124a and Code 8621 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent (but no higher) for the veteran's 
service-connected left lower extremity peripheral neuropathy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8621 (2007).

3.  Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant a pre-adjudication notice by a 
letter dated in December 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
                                                                             
The RO provided the appellant with additional notice in March 
2006, subsequent to the April 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the March 2006 notice was not provided prior to the 
April 2005 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2004 and March 2006 that 
fully addressed all three notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the increased rating claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  With regard to the recent Vazquez judicial 
holding, there has clearly been no compliant notice since the 
Court just rendered the decision in January 2008.  However, 
review of the record leads the Board to conclude that the 
veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vazquez.  The December 
2004 letter provided that to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that his service-connected disability 
worsened.  Further, the March 2006 letter to the veteran 
advised him that in determining the rating, VA would look to 
the nature and symptoms of his disability, the severity and 
duration, and the impact on employment.  Moreover, the 
veteran was given a list of examples of the types of evidence 
which would be pertinent to his claim and advised to give 
such evidence to VA or tell VA about it.  Additionally, the 
veteran submitted a letter received in July 2005 in which he 
stated that because of the severity of his pain, he was 
getting closer to losing his job.  The statement exemplifies 
that the veteran was aware that he should report how his 
disabilities affected his employment.  The Board also 
believes it significant that the veteran has been represented 
by a national service organization which is well-versed in 
laws and regulations pertaining to veteran's claim.  The 
Board believes the veteran, through Military Order of the 
Purple Heart of the U.S.A., can be viewed as having actual 
knowledge of the substance of the information discussed in 
Vazquez.  It is assumed that the representative, as the 
veteran's agent, included such information when providing 
guidance to the veteran regarding his claim.  As such, there 
has been no resulting prejudice to the veteran.   

Duty to Assist

VA has obtained service, private, and VA treatment records; 
assisted the veteran in obtaining evidence; and afforded the 
veteran VA examinations in January 2005 and August 2007 for 
peripheral neuropathy.  Although the veteran was not provided 
a VA examination for prostatitis, the evidence of record does 
not contain competent evidence that the claimed disability 
may be associated with any in-service event; thus, a medical 
examination is not necessary to decide the claim.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.



Analysis

I.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected left and right lower 
extremity peripheral neuropathy warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The veteran's service-connected left and right lower 
extremity peripheral neuropathy have been rated by the RO 
under the provisions of Diagnostic Code 8621 for neuritis 
external popliteal nerve (common peroneal).  Under this 
regulatory provision, a rating of 20 percent is warranted for 
moderate incomplete paralysis of the external popliteal 
nerve.  A rating of 30 percent is warranted for severe 
incomplete paralysis of external popliteal nerve.  A rating 
of 40 percent is warranted for complete paralysis; foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

VA treatment records from January 2004 show that the veteran 
complained of complications of painful peripheral diabetic 
neuropathy with no improvement since starting gabapentin.  
October 2004 records show that painful diabetic neuropathy 
was again noted.    

When the veteran was afforded a VA examination in January 
2005, the veteran stated that his pain worsened and that at 
times it interfered with walking.  He noticed that his feet 
went numb and that he had equal sensations in both feet.  
Upon physical examination it was noted that there was normal 
configuration of his lower extremities with no loss of muscle 
mass or weakness and that there was universally absent deep 
tendon reflexes.  Noted were normal vibratory and position 
sense and decreased tactile sense of the entirety of both 
feet absent in the toes with monofilament.  The impression 
was bilateral neuropathy of lower extremities.  

A March 2005 VA medical record shows that the veteran 
reported improvement in his peripheral diabetic neuropathy 
with medication, but stated that pain was still persistent; 
and his dosage was increased.  A November 2005 VA medical 
record again noted that the veteran had diabetic neuropathy.  
A VA treatment record from February 2006 shows that the 
veteran described pain to the lower extremity consistent with 
diabetic neuropathy that improved with medication.  A June 
2006 VA treatment record shows that the veteran was seen with 
complaints of pain radiating from ankle to tips of toes; and 
the assessment was diabetes mellitus with peripheral 
neuropathy.  August 2006 VA treatment records show that the 
veteran was taking carbamazepine for diabetic neuropathy.

When the veteran was afforded another VA examination in 
August 2007, he reported tingling and numbness with no 
abnormal sensation, anesthesia, and weakness of the affected 
parts and paralysis of the affected parts.  He further 
reported that the symptoms affected his ability to stand for 
long due to pain located at the lower legs and feet for 13 
years.  The veteran described the pain as constant, aching in 
nature, and throbbing and burning with numbness.  On a scale 
of 1 to 10 (with 10 being the worst pain), he rated his pain 
an 8.  At the time of pain, he said, he could function with 
medication.    

Upon physical examination, it was noted that motor function 
was within normal limits and that sensory function was 
abnormal with findings of hypesthesia.  It was further noted 
that balance was also impaired by decreased proprioception of 
feet.  It was additionally noted that the right and left 
lower extremity reflexes revealed knee jerk absent and ankle 
jerk absent.  The diagnosis was bilateral lower extremities 
peripheral diabetic polyneuropathy.  The VA examiner 
explained that there was subjective pain and objectively loss 
of sensation.  He continued that the etiology of the 
peripheral nerve disease is diabetes mellitus.

After reviewing the totality of the pertinent evidence, the 
Board finds that the service-connected peripheral neuropathy 
of each lower extremity is productive of pain, documented 
loss of sensation, and also some apparent neurological 
problems such as absent knee and ankle jerk.  Some balance 
problems have also been demonstrated.  Overall, the Board 
must conclude that the disability picture presented by the 
evidence more nearly approximates severe incomplete paralysis 
of external popliteal nerve.  As such, a 30 percent rating or 
each lower extremity is warranted.  38 C.F.R. § 4.7.

However, the maximum rating of 40 percent under Code 8621 is 
not warranted for there was no evidence of complete 
paralysis.  While the veteran did report at the January 2005 
VA examination that his feet went numb and the VA examiner 
noted decreased tactile sense, the veteran was able to walk, 
stand, and feel pain in his lower extremities.  Also, at the 
VA examination in August 2007, while it was noted that there 
was objective loss of sensation, it was noted that there was 
no abnormal sensation, anesthesia, and weakness and paralysis 
of the affected parts.  There was also no evidence of foot 
drop and slight droop of first phalanges of all toes, the 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; and anesthesia that covered entire dorsum 
of foot and toes to warrant the maximum rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  When the veteran was afforded a VA 
examination in January 2005, it was noted that he worked as a 
security manager at a desk for a company with no loss of 
time.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  

II.  Service Connection

The other issue before the Board involves a claim of 
entitlement to service connection prostatitis.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of prostatitis.  On separation 
examination in August 1972, there was no indication of 
prostatitis.

The first post service treatment record was a letter from 
M.W., M.D. of the VA of Puget Sound Health Care System of 
Seattle, Washington written in December 2003, 21 years after 
service.  This lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).
 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of records fails to indicate 
that prostatitis, first reported many years post service, had 
its onset in service or is otherwise related thereto.

The Board acknowledges the veteran's assertions that the 
currently diagnosed prostatitis is related to service.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination as to this 
issue.  38 U.S.C.A. § 5107(b).  The weight of the evidence is 
against the veteran's claim.


ORDER

Entitlement to 30 percent rating for right lower extremity 
peripheral neuropathy is warranted.  Entitlement to 30 
percent rating for left lower extremity peripheral neuropathy 
is warranted.  To this extent, the appeal is granted, subject 
to laws and regulations applicable to payment of VA monetary 
benefits. 

Entitlement to service connection for prostatitis is not 
warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


